    Case 18-31583           Doc 39           Filed 07/30/19 Entered 07/30/19 09:59:42       Desc Main
                                               Document     Page 1 of 4



    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS,
                          EASTERN DIVISION

In Re: Rogelio Guerra,
                                                                   Case No. 18-31583
                                                                   Chapter 13

                                Debtor(s).                         Judge: Thorne




                                              NOTICE OF HEARING
To: See attached service list

PLEASE TAKE NOTICE that on August 21, 2019 at 9:30 A.M., I shall appear in the U.S. Bankruptcy
Court for the Northern District of Illinois at 219 South Dearborn, Chicago, IL, 60604, Courtroom 613
before the Honorable Judge Thorne and then and there present the following motion:


NOTICE OF HEARING
OBJECTION TO CLAIM 4-1




                                                 Certificate of Service

The undersigned certifies that he caused a copy of the foregoing Notice and Motion to be served upon the
below named parties by depositing the same in the U.S. Mail, postage pre-paid or electronically where
indicated, before the hour of 5:00 P.M




 Date July 30, 2019                                     Signature /s/ Daniel Gonzalez
                                                        Name      Daniel Gonzalez 6285539
                                                        Address Gonzalez Law Group, P.C.
                                                                   1904 S. Cicero
                                                                   Cicero, IL 60804
   Case 18-31583         Doc 39    Filed 07/30/19 Entered 07/30/19 09:59:42   Desc Main
                                     Document     Page 2 of 4


                                         SERVICE LIST

Marilyn Marshall, Trustee, via Clerk’s Electronic Notice System

Via U.S. Regular Mail:
Bsi Financial Services
314 S Franklin St
Titusville, PA 16354

Ghitdotti Berger LLP,
1920 Old Tustin Ave,
Santa Ana, CA92705

Carmax Auto Finance
12800 Tuckahoe Creek Pkw
Richmond, VA 23238

Dsnb Macys
Po Box 8218
Mason, OH 45040

Fifth Third Bank
5050 Kingsley Dr
Cincinnati, OH 45227

Onemain
Po Box 1010
Evansville, IN 47706

Sears c/o CACH LLC Ronald Miller
11970 Borman Dr. Suite 250
Saint Louis, MO 63146

Wells Fargo Dealer Svc
Po Box 1697
Winterville, NC 28590
   Case 18-31583         Doc 39       Filed 07/30/19 Entered 07/30/19 09:59:42          Desc Main
                                        Document     Page 3 of 4


   UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS,
                         EASTERN DIVISION

In Re: Rogelio Guerra,
                                                           Case No. 18-31583
                                                           Chapter 13

                         Debtor(s).                        Judge: Thorne




                                         OBJECTION TO CLAIM 4-1
         NOW COMES, Rogelio Guerra, Debtor, by and through Debtor’s attorneys, Gonzalez
 Law Group, P.C., and hereby moves this Honorable Court to enter an Order regarding claim 4-
 1; Debtor states the following:
         1. That on 11/09/2018, the Debtor filed a voluntary petition for relief pursuant to Chapter

             13 under Title 11.

         2. This Honorable Court confirmed Debtor’s Chapter 13 plan on April 3, 2019.

         3. That on January 18, 2019, US Bank Trust National Association as Trustee of Cabana

             Series III Trust, filed a secured proof of claim, Claim 4-1, listing the pre-petition

             arrearage in the total amount of $219,217.06 (Part 2, Number 9). Please see attached

             Exhibit A for said proof of claim.

         4. Since April 2019, Debtor’s attorney has contacted US Bank Trust National Association

             as Trustee of Cabana Series III Trust numerous times to resolve the issue with no

             success.

         5. Debtor objects to the pre-petition arrearage listed in Claim 4-1, Part 2, # 9, in the

             amount of $219,217.06.

         6. Debtor respectfully requests this Honorable Court to disallow to the pre-petition

             arrearage listed in Claim 4-1, Part 2, # 9, in the amount of $219,217.06.

         7. Debtor has filed the instant case in good faith and intends to complete the plan of

             reorganization.
   Case 18-31583        Doc 39     Filed 07/30/19 Entered 07/30/19 09:59:42             Desc Main
                                     Document     Page 4 of 4


WHEREFORE, Rogelio Guerra, Debtor, respectfully requests this Honorable Court enter an

Order:

         (a) disallow pre-petition arrearage listed in Claim 4-1, Part 2, # 9, in the amount of

             $219,217.06;

         (b) and for such other and further relief as this Court deems fair and just.



                                                       Respectfully submitted,


                                                          /s/ Daniel Gonzalez
                                                       Attorney for the Debtor



Daniel Gonzalez 6285539
One of the Attorneys for Debtor
Gonzalez Law Group, P.C.
1904 S. Cicero Ave., Suite #1
Cicero Illinois 60804
312-962-0416
